Citation Nr: 1549813	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), and to include as due to asbestos or radiation exposure. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to a respiratory disorder, including COPD.  

3.  Entitlement to service connection for a heart disorder, to include as due to radiation exposure or as secondary to sleep apnea. 

4.  Entitlement to a disability rating in excess of 20 percent for a radiation burn scar of the left posterior thorax.

5.  Entitlement to a compensable disability rating for a superficial and nonlinear radiation burn scar of the left posterior thorax.

6.  Entitlement to a disability rating in excess of 10 percent for radiation intercostal neuritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service in the United States Navy from April 1952 to March 1955 and from March 1955 to February 1961. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a respiratory disorder, a heart disorder, and sleep apnea disorder but granted service connection and assigned disability ratings for a burn scar and neuritis.  The Veteran appealed the denials of service connection and the assigned disability ratings in this decision and the matters are now before the Board.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the Muskogee RO in October 2015.  A transcript of their testimony has been associated with the claims file. 

The issue of entitlement to service connection for a complex regional pain syndrome has been raised by the record in various VA treatment notes, a June 2015 application for disability compensation and related compensation benefits form, and the October 2015 Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a respiratory disorder, a sleep apnea disorder, and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's one radiation burn scar of the left posterior thorax has been unstable and painful.

2.  Throughout the entire period on appeal, the Veteran's one radiation burn scar of the left posterior thorax has encompassed an area of the body that was smaller than 144 square inches (929 square centimeters).  

3.  Throughout the entire period on appeal, the Veteran's radiation intercostal neuritis has manifested as an incomplete paralysis of the long thoracic nerve with moderate symptoms to the non-dominant or minor extremity; however, these symptoms have not been severe. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a radiation burn scar of the left posterior thorax have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2015).

2.  The criteria for a compensable disability rating for a superficial and nonlinear radiation burn scar of the left posterior thorax have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, DC 7802 (2015).

3.  The criteria for a disability rating in excess of 10 percent for radiation intercostal neuritis have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, DC 8619 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings, in General

The Veteran is seeking evaluations in excess of the assigned disability ratings for his burn scar and radiation intercostal neuritis.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes, or DCs, identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture if it more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability for his burn scar and intercostal neuritis from August 30, 2012, which is the date of the medical procedure which gave rise to compensation for these disabilities.  See Francisco, 7 Vet. App. 55; see also Hart, 21 Vet. App. 505.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Radiation Burn Scar

The Veteran underwent a cardiac resynchronization therapy pacemaker (CRT-P) upgrade surgery on August 30, 2012 at a VA medical facility.  During this procedure, he was subjected to treatment in the fluoroscopy machine for 166 minutes.  The actions of medical professionals during this procedure gave rise to compensation under 38 U.S.C.A. § 1151 (West 2015) for a radiation burn scar as well as radiation intercostal neuritis, which is discussed in the next section of this decision.  The Veteran was granted entitlement to compensation under 38 U.S.C.A. § 1151 for these disabilities in a January 2014 rating decision, effective August 30, 2012.  

The Veteran's burn scar is currently rated under DC 7804 as 20 percent disabling.  Under this diagnostic code, a 10 percent rating is assigned for one or two scars that are unstable or painful, a 20 percent rating is assigned for three or four scars that are unstable or painful, and a 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) describes an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, a VA adjudicator shall add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) of this diagnostic code indicates that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118 (2015).

Accordingly, this same scar is also rated under DC 7802 as noncompensable (zero percent) disabling.  Under this diagnostic code, a 10 percent rating is assigned for a burn scar or a scar due to other causes, not of the head, face, or neck, that is superficial and nonlinear and covers an area or areas of 144 square inches (929 centimeters (cm)) or greater.  38 C.F.R. § 4.118, DC 7802.  However, in every instance where the Schedule for Rating Disabilities does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  Note (1) of DC 7802 describes a superficial scar as one that is not associated with underlying soft tissue damage.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board finds that DCs 7802 and 7804 are the most appropriate diagnostic codes for the Veteran's radiation burn scar due to symptoms such as pain, instability, and surface area of the scar.  The evidence of record does not indicate that another diagnostic code should be used to assess the level of disability of his radiation burn scar, nor has the Veteran asserted that another diagnostic should be used for his scar symptoms.

After reviewing all of the evidence in the claims file, the Board finds that for the entire period on appeal, the Veteran's one radiation burn scar of the left posterior thorax has been unstable and painful, but has not encompassed an area of the body that was 144 square inches (or 929 square cm) or greater.  

The evidence of record shows that shortly after his August 2012 CRT-P upgrade surgery, the Veteran began to present with symptoms of a burn scar to his back.  Although a September 2012 VA treatment note did not show burn scar symptoms from the surgery, the medical evidence since that time has consistently indicated symptoms of pain and instability of the scar.  Specifically, a VA emergency room department record from October 2012 showed that he had a four-week-old radiation burn to his middle back from the surgery, which was being treated with topical medication.  Similarly, a VA treatment note from the same month showed an assessment of a thermal injury to the back, with impaired tissue integrity that included changes in texture compared to the remainder of the back.  The medical professional indicated that this was a suspected deep tissue injury and that the Veteran experienced adhesive sensitivity that was related to impaired tissue integrity.  Also in October 2012, the Veteran presented to a VA medical facility with little blisters and redness extending into his navel area, but these symptoms were assessed as varicella zoster and were not associated with the burn scar.  

Additional VA treatment records from March 2013, April 2013, and May 2013 show that he had episodes of blisters, pain that woke him at night, discoloration, burning, tenderness, skin breakdown, dermatitis, easy bruising, slowed healing at the scar, and hyperpigmentation.  In an April 2013 radiation oncology nursing note, he indicated that lifting heavy objects exacerbated pain caused by the scar, and that this scar affected his sleep and mobility.  A similar note from May 2013 showed that his scar symptoms interfered with his concentration as well.  In a March 2013 VA primary care physician's note, he was noted as having chronic shoulder pain due to his radiation burn, as well as complex regional pain syndrome, which the Board has referred to the AOJ for adjudication.  

In January 2013, he was afforded a VA examination for his scar, during which the examiner reviewed his claims file, performed an in-person examination, and took down his self-reported symptoms and history.  The examiner confirmed the diagnosis of a radiation burn that was located on his trunk or extremities.  The Veteran reported that following the surgery, he had a rash that looked like a severe sunburn, which was followed by blisters and skin sluffing with intermittent partial healing with relapses.  He also stated that the affected region of the skin felt different, with relief in symptoms with pressure to the area.  He stated that he used daily topical lidocaine treatment, as well as Tramadol approximately three times per week, and nutritional supplements.  

Upon examination, the Veteran's one scar was noted as being painful and it had frequent loss of covering of the skin over the scar, i.e., it was unstable.  The examiner noted that this burn scar was less than deep partial thickness, and that it only affected the posterior trunk of his body.  The scar was superficial and nonlinear, and its dimensions were 13 centimeters by 14 centimeters, which equated to an approximate total area of 182 squared centimeters.  The examiner noted that color photographs of the scar were part of the claims file.  The examiner further opined that his burn scar did not impact his ability to work.  

Moreover, during the entire rating period on appeal, the Veteran and his wife have consistently endorsed symptoms of a painful and unstable burn scar, as well as skin changes associated with this scar.  Specifically, in his December 2012 application for compensation under 38 U.S.C.A. § 1151, the Veteran contended that his radiation burn scar was constantly painful and that it produced stabbing pain upon touch.  He has submitted photographic images of his skin symptoms at various times after the surgery, such as in January 2013, and he has also submitted skin photographs from other individuals who have been subject to burns from fluoroscopy.  In his February 2014 notice of disagreement (NOD), he stated his belief that his scar would not heal in his lifetime.  He submitted additional color photographs of his back in July 2015, which showed discoloration of the skin.  

During the October 2015 Board hearing, the Veteran again indicated that he has to apply lidocaine ointment and additional topical treatment to his scar every day.  He also testified that he can only sleep on his side due to his scar and radiation neuritis symptoms.  Moreover, he stated that he still experiences intermittent rashes and discoloration of the skin where the scar is located.  

The aforementioned evidence shows that throughout the entire period on appeal, the Veteran's one radiation burn scar of the left posterior thorax has been unstable and painful.  Specifically, the January 2013 VA examination showed that there was frequent lack of covering of skin over this one scar, and the Veteran has repeatedly endorsed symptoms of pain, which required the use of topical medication.  Thus, his symptoms warrant a 20 percent rating pursuant to DC 7804.  However, a rating of 30 percent or higher is not warranted because all of the evidence of record shows that he suffers painful and unstable symptoms due to only one scar.

Furthermore, this one radiation burn scar of the left posterior thorax has covered an area of approximately 182 square centimeters during the entire rating period, as shown by the January 2013 VA examination report.  Thus, it has warranted a noncompensable rating under DC 7802 during the entire appeal period.  The Veteran has submitted color photographs on several occasions, which show the progress and symptoms of the scar.  It is clear from these photographs that the scar has encompassed an area of the body that was smaller than 144 square inches (or 929 square centimeters).  Therefore, a rating of 10 percent is not warranted under this diagnostic code.  

Accordingly, the preponderance of the evidence is against entitlement to a disability rating in excess of 20 percent for a radiation burn scar of the left posterior thorax, and against entitlement to a compensable disability rating for the superficial and nonlinear aspects of this scar.  The benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

Radiation Intercostal Neuritis

The actions of VA medical professionals during the August 2012 CRT-P upgrade surgery gave rise to compensation under 38 U.S.C.A. § 1151 (West 2015) for radiation intercostal neuritis, whose symptoms manifest on the left side of his back.  This disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8619 since August 30, 2012.  

Diagnostic Code 8619 rates neurologic manifestations of the upper extremities associated with the long thoracic nerve.  Mild incomplete paralysis of the long thoracic nerve warrants a noncompensable (zero) rating for the major (dominant) extremity or the minor (non-dominant) extremity.  Moderate incomplete paralysis of this nerve warrants a 10 percent rating for the minor or major extremity.  A 20 percent ratings requires evidence of severe incomplete paralysis of the long thoracic nerve for the minor or major extremity.  Complete paralysis of the long thoracic nerve, which equates to an inability to raise the arm above shoulder level and a winged scapula deformity, warrants a 20 percent disability rating for the minor extremity and a 30 percent disability rating for the major extremity.  38 C.F.R. § 4.124a.  Notes for rating the long thoracic nerve indicate that these criteria should not be combined with lost motion above the shoulder leve, and that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, under radicular group ratings.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, they should be combined with application of the bilateral factor.  Id. 

Words such as "mild," "moderate," and "severe" are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "mild" or "moderate" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

After reviewing the entire claims file, the Board finds that throughout the entire appeal period, the Veteran's radiation intercostal neuritis has manifested as an incomplete paralysis of the long thoracic nerve with moderate symptoms to the non-dominant extremity; however, these symptoms have not been severe.  

In January 2013, the Veteran was afforded a VA examination for his nerve disability, during which the examiner confirmed a diagnosis of radiation neuritis following a thorough review of his records and claims file, an in-person examination, and taking of his history and self-reported symptoms.  The Veteran reported nerve damage in the lateral abdomen, such that he could not tolerate clothing on his skin at times.  

Upon examination, the Veteran's right hand was noted to be his dominant (major), and his left hand was non-dominant (minor).  The examiner indicated that he had symptoms of a peripheral nerve condition that was characterized as intermittent mild to moderate dysesthesia of intercostal neuritis.  Muscle strength testing, and reflex and sensory examinations showed normal results.  Furthermore, his gait was normal, and he did not have noted muscle atrophy or trophic changes.  All other nerves were noted as normal, but he did have a scar that was greater than 6 square inches in this area.  The examiner noted that this disability impacted his ability to work because pain from neuritis limited his pastoral activities.  

VA treatment records also show neuritis symptoms.  Specifically, in a March 2013 clinical nurse specialist note, he complained of pain and skin paresthesia in this region.  An April 2014 neurology consultation request showed that he had back pain and associated objective findings of weakness.  

Beginning with his December 2012 application for compensation under 38 U.S.C.A. § 1151, the Veteran has endorsed symptoms of nerve damage to his back stemming from the August 2012 surgery.  For example, in an October 2014 statement in support of his claim, he contended that this nerve damage caused continuous pain that required application of topical medication twice a day.  During the October 2015 Board hearing, he again indicated that his neuritis symptoms included constant pain that radiated.  He stated that he must lie on his side in order to sleep due to scar and neuritis pain.  Additionally, he indicated that complex regional pain syndrome affects this part of his body and that it exacerbates the pain and numbness symptoms.  The Board notes that it has referred the issue of entitlement to service connection for complex regional pain syndrome to the AOJ, and thus, it will not discuss symptoms of this disorder in this decision.  

The aforementioned evidence shows that the Veteran's radiation intercostal neuritis symptoms of the left posterior thorax have resulted in a moderate incomplete paralysis of the long thoracic nerve.  The January 2013 VA examiner indicated that the radiation exposure caused intercostal neuritis that manifested as intermittent, mild to moderate dysesthesia.  The remainder of the physical examination showed normal results, apart from the Veteran's stated symptoms.  Furthermore, the rest of the claims file includes medical and lay evidence in which the Veteran complained of and was assessed for chronic pain that required application of topical medication.  The Board finds that these moderate symptoms of incomplete paralysis of the long thoracic nerve have warranted a 10 percent disability rating for the entire period on appeal; however, they have not been severe.  Thus, a rating in excess of 10 percent is not warranted at any time on appeal.  

Accordingly, as the preponderance of the evidence is against entitlement to a disability rating in excess of 10 percent for radiation intercostal neuritis, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate his service-connected disabilities above reasonably describe and assess his disability level and symptomatology.  The criteria rate his burn scar on the basis of pain, instability, number of scars, and the size of the area affected by the scar; thus, the demonstrated manifestations - namely pain, instability, and one scar that is approximately 182 square centimeters in size - are contemplated by the provisions of the rating schedule.  

Moreover, the criteria rate his intercostal neuritis on the basis of incomplete paralysis of the long thoracic nerve, which can be characterized as mild, moderate, or severe for either the major or minor extremity, as well as complete paralysis of this nerve, which includes an inability to raise the arm above shoulder level and a winged scapula deformity.  Thus, the demonstrated manifestation - namely intermittent mild to moderate dysesthesia - is contemplated by the provisions of the rating schedule.

The Board acknowledges that the claims file includes evidence of rashes, discoloration, a burning sensation, pain, and numbness in the area of the body where the scar and intercostal neuritis are present.  Because the Board is referring the issue of entitlement to service connection for complex regional pain syndrome to the AOJ for adjudication, it does not need to refer these claimed symptoms for an extra-schedular consideration.  

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate his burn scar and intercostal neuritis disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.   

The Veteran has not alleged that he is precluded from attaining or maintaining gainful employment due to his burn scar or intercostal neuritis.  In fact, the January 2013 VA examiner noted that the Veteran still performs activities as a pastor.  Thus, as neither he, nor the overall record, has indicated that he is prevented from security or maintaining gainful employment due to his service-connected disabilities, Rice is inapplicable in the present case.  

Moreover, the Board acknowledges that the Veteran is also service-connected for an anxiety disorder, hearing loss, and tinnitus.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular rating is not warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in January 2013 prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). 

Moreover, as it pertains to the claims for a higher initial rating, where, as here, service connection has been granted and the initial ratings have been assigned, the claims of entitlement to compensation have been more than substantiated, as they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve have been fulfilled.  Furthermore, once a claim for service connection or compensation has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008
 
VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, and records of VA and private treatment.

The duty to assist was further satisfied by a VA examination in January 2013, during which an examiner conducted physical examinations of the Veteran, was provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required


ORDER

Entitlement to a disability rating in excess of 20 percent for a radiation burn scar of the left posterior thorax is denied.

Entitlement to a compensable disability rating for a superficial and nonlinear radiation burn scar of the left posterior thorax is denied.

Entitlement to a disability rating in excess of 10 percent for radiation intercostal neuritis is denied.


REMAND

The Board must remand the claims of entitlement to service connection for a respiratory disorder, a sleep apnea disorder, and a heart disorder for additional evidentiary and procedural development.  

In regards to the claim of entitlement to service connection for a respiratory disorder, to include COPD and to include as due to asbestos or radiation exposure, the Board notes that the Veteran was afforded a VA examination in December 2013.  During this examination, a VA physician relied exclusively on the documents in the record in lieu of performing an in-person examination of the Veteran.  She opined that the Veteran's current COPD is less likely as not permanently aggravated or a result of asbestos exposure during military service and that it is at least as likely as not a result of tobacco use.  She further stated that asbestosis is a nodular interstitial fibrosis occurring in workers exposed to asbestos fibers, which shows as restrictive dysfunction on pulmonary function studies.  COPD, on the other hand, is a disease state characterized by the presence of air flow obstruction.  She determined that cigarette smoking is the most important cause of COPD in North America.  She cited to medical treatise evidence, a December 2000 private treatment record showing tobacco use, and additional treatment records to support her conclusions. 

Since this examination, the Veteran has alleged on several occasions, including during the October 2015 Board hearing, that he only smoked on and off for approximately 8 years, and that he completely stopped smoking in 1984, with no symptoms of COPD until 2006.  Private treatment records corroborate these contentions.  Furthermore, in several statements in support of his case after the January 2013 VA examination, he has indicated that he has additional symptoms and disorders affecting his respiratory system stemming from service or the August 2012 surgery radiation exposure.  Additionally, in a January 2014 statement, he alleged being exposed to additional chemicals and pulmonary hazards during service.  Specifically, he contended that in addition to asbestos exposure in service, he was subject to toluene, acetone, Stoddard solvent, and frequent pollution exposure from jet engine exhaust.  As the January 2013 VA examination did not address these contentions, a remand is necessary so that he may be afforded an adequate VA examination, given these additional symptoms, contentions, and reported exposures.  

In regards to the claim of entitlement to service connection for sleep apnea, to include as secondary to a respiratory disorder, including COPD, the Board must remand this claim as it is inextricably intertwined with the claim of service connection for a respiratory disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  For example, if the AOJ grants the claim of service connection for a respiratory disorder, it would impact the secondary service connection claim for sleep apnea.  

Similarly, the Board must remand the claim of entitlement to service connection for a heart disorder because it is inextricably intertwined with the claim of service connection for sleep apnea.  Moreover, the Veteran has contended in a July 2015 statement that the radiation exposure during the August 2012 CRT-P upgrade surgery caused or worsened his heart disorder.  Thus, the Board must also remand this claim for the AOJ to develop this claim of entitlement to compensation under 38 U.S.C.A. § 1151.  

Accordingly, these matters are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request and schedule the Veteran for a VA examination with an appropriate examiner to assess any current respiratory disorders and symptoms and to obtain an opinion as to the cause of any such symptoms and diagnoses.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including the Veteran's service treatment records.

The examiner should specifically determine and diagnose the Veteran's respiratory disorders, if any disorders are present, and state whether these disorders are at least as likely as not (i.e., a 50 percent degree of probability or greater) caused by or a result of his military service, to include as due to exposures to asbestos, toluene, acetone, Stoddard solvent, and jet engine pollution exposure.  The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment for any particular time.  

Moreover, the examiner should specifically address the impact of the Veteran's approximately 8 year smoking history, which ended in 1984, on his current respiratory disorders.  Likewise, the examiner should address the impact of the August 2012 radiation exposure on any current respiratory disorders.  

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all manifestations of any respiratory disorder symptoms, if any are present, and the examiner should provide a detailed rationale for all opinions and conclusions expressed.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.  

2. After completing all indicated developments above, readjudicate the claim of entitlement to service connection for a respiratory disorder, to include COPD and to include as due to asbestos or radiation exposure, in light of all the evidence of record.  

3. After completing all indicated developments above, readjudicate the claim of entitlement to service connection for sleep apnea, to include as secondary to a respiratory disorder, including COPD, in light of all the evidence of record.  

4. After completing all indicated developments above, accomplish procedural and evidentiary development, including VA's duties to notify and assist, and readjudicate the claim of entitlement to service connection for a heart disorder, to include as due to radiation exposure or as secondary to sleep apnea, in light of all of the evidence of record. 

5. If any benefit sought on appeal remains denied for the claims of entitlement to service connection for a respiratory disorder, a sleep apnea disorder, or a heart disorder, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


